Name: Commission Regulation (EEC) No 942/92 of 13 April 1992 concerning the stopping of fishing for anchovy by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /42 Official Journal of the European Communities 15. 4. 92 COMMISSION REGULATION (EEC) No 942/92 of 13 April 1992 concerning the stopping of fishing for anchovy by vessels flying the flag of France ICES division VIII by vessels flying the flag of France or registered in France have reached the quota allocated for 1992, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3882/91 of 18 December 1991 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1992 and certain conditions under which they may be fished (3), provides for anchovy quotas for 1992 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exchausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of anchovy in the waters of HAS ADOPTED THIS REGULATION : Article 1 Catches of anchovy in the waters of ICES division VIII by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1992. Fishing for anchovy in the waters of ICES division VIII by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of Its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1992. For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. 0 OJ No L 367, 31 . 12. 1991 , p. 1 .